Title: To George Washington from Robert Lewis, 23 May 1798
From: Lewis, Robert
To: Washington, George

 

Hond Uncle,
Spring Hill May 23d 1798

Inclosed you will receive a draught on Mr James Russel of Alexandria (Mercht) for the amount of Mr Ariss’s last years rent. Mr Ariss’s great infirmities has prevented his making any exertions to obtain this money earlier & has induced me at his earnest request to depart from my usual mode of collection & your instructions—If this money is not paid immediately on demand, or assurances given that it will be forthcoming in a few days, I hope you will return it as soon as possible, in order that I may look to Mr Ariss himself—The order has been in my hands some time, waiting for Mr Ariss to make a deposit of funds with Mr Russel for the discharge of your claim.
Hearing of the elopement of one of your Berkley tenants, carried me over the ridge a few days since in pursuit of him. My Attorney however, had taken out an escape against him and he was lurking about his tenament when I got up. I inform’d him he must give up the place, as it was generally supposed he was insolvent and that I shou’d (in case he wou’d not compromise) turn him out by a forceable writ of entry and detainer—He at length agree’d to give up the place immediately, with the growing crop of wheat and corn to secure the arrearages, for which the Sheriffs of Berkley were in constant pursuit of him; since which I have placed another man on the place who has agree’d to pay me the present years rent (i.e.) £40:0:0 to take care of the wheat &c. for the use of the corn groun’d—As this is one of the most valuable lotts you have, and numerous applications have been made to rent it, I thought it most advisable to know from you what number of years you were disposed to let it, and whether you wished to add any restrictions or reservations more than what is generally specified in the old Leases. Please to write me on the subject as soon as you can conveniently.
The crops of wheat in this neighbourhood, and as high up the Country as the blue ridge are nearly destroyed in toto—The Hessian fly’s are making rapid destruction with the little remaining wheat, which we were in hopes wou’d have given us back our seed—A drought for five weeks and upwards has given our corn a bad complection, but I am in hopes the showers we have had will restore it again. Mrs Lewis unites with me in respectfull and affectionate

regards to my aunt and family—I remain, Your much obliged and very Affectionate Nephew

Robt Lewis

